                                          CIVIL MINUTE ENTRY


BEFORE:                             Magistrate Judge Steven L. Tiscione


DATE:                               November 8, 2019


TIME:                               3:00 P.M.


DOCKET NUMBER(S):                   CV-18-5552 (KAM)


NAME OF CASE(S):                    YOUNG ET AL. V. CITY OF NEW YORK ET AL.



FOR PLAINTIFF(S):                   Antollino



FOR DEFENDANT(S):                   DeLuca



NEXT CONFERENCE(S):                 DECEMBER 19, 2019 AT 2:00 P.M., IN-PERSON



FTR/COURT REPORTER:                 3:05 - 3:14

RULINGS FROM TELEPHONE CONFERENCE:

For the reasons discussed on the record, Defendant's Motion to Compel [52] is granted. Plaintiff shall produce outstanding
discovery responses by November 15, 2019. The Court will hold an in-person settlement conference on December 19, 2019
at 2:00 p.m. Parties shall file ex parte settlement statements by December 16, 2019.
